712 So.2d 1265 (1998)
Gary MASSEY, Appellant,
v.
BEAZER EAST, INC. f/k/a Koppers Company, and Cabot Carbon Corporation, Appellees.
No. 97-2272.
District Court of Appeal of Florida, First District.
July 20, 1998.
Joseph W. Little, Gainesville, for Appellant.
John H. Pelzer and Shari J. Ronkin of Ruden, McClosky, Smith, Schuster & Russell, P.A., Fort Lauderdale, for Appellee.
PER CURIAM.
This appeal involves challenges to portions of an order granting motions to enforce charging liens filed by the two law firms that represented appellant in his toxic tort litigation, and to two final judgments entered June 2, 1997, awarding attorney's fees and costs to those law firms. Although we affirm the final judgment awarding attorney's fees and costs in favor of the law firm of Ruden, McClosky, Smith, Schuster & Russell, P.A., the apparent scrivener's error in the award of an attorney's fee is modified to conform to the amount of the award reflected in the order of April 30, 1997.[1] As modified, the final judgment shall reflect an attorney's fee in the amount of $138,330.00, in favor of Ruden, McClosky, Smith, Schuster & Russell, P.A.
BARFIELD, C.J., and JOANOS and WOLF, JJ., concur.
NOTES
[1]  Prior to oral argument of this cause, appellant and the law firm of Merkle & Magri, P.A., filed a joint stipulation for dismissal of Merkle & Magri from this cause. Based upon that stipulation, this court dismissed Merkle & Magri as a party to this appeal.